Appellant was indicted by a grand jury composed of ten men and two women. Upon that indictment he was tried, convicted, sentenced, and gave notice of appeal to this court. After this he sought release under habeas corpus proceedings, attacking the validity of the indictment. He was remanded, and from that order appeals.
The appeal in the main case is now pending in this court under number 6596, but has not been submitted. This habeas corpus
proceeding is ordered consolidated with that case to the end that the questions raised may be determined in an orderly way. A writ of habeas corpus cannot serve the office of an appeal. (See many cases cited under Note 3, Art. 160, Vernon's P.C.).
Ordered consolidated.